Citation Nr: 0801349	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  03-13 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left 
(nondominant) hand disability, to include arthritis, and to 
include as secondary to a service connected left fourth 
finger disability.

2.  Entitlement to service connection for a spleen 
disability.

3.  Entitlement to service connection for carpal tunnel 
syndrome, to include as secondary to a service connected left 
fourth finger disability.

4.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2002 and August 2003 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).   

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
the hearing is associated with the veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified that he sought treatment for his neck 
disability in 1982, with a private neurosurgeon (Dr. Jeffrey 
Walker).  The Board notes that these records are not in the 
claims file.  As such, the claim must be remanded.  The RO 
should request the veteran to submit an Authorization and 
Consent Form so that the RO can obtain these medical records 
and incorporate them into the claims file.   

The veteran also testified that he sought treatment for 
carpal tunnel syndrome and a spot on his spleen in 1974 at 
the West Side VA in Chicago, and that he was treated at St. 
Anthony's Hospital for his spleen disability.  These records 
do not appear to be included in the claims file.  As such, 
the Board has no alternative but to remand the case so that a 
search for these records can be conducted.  

Regarding the veteran's lower left extremity (hand, forearm), 
the Board notes that the August 2003 rating decision denied 
service connection for arthritis of the left hand.  As a 
separate issue, the RO also denied service connection for a 
left shoulder and left forearm disability.  In his September 
2003 notice of disagreement, the veteran disagreed with the 
denial of service connection for arthritis of the left hand; 
but failed to mention the left forearm.  Consequently, the 
October 2004 statement of the case only addressed the issue 
of service connection for arthritis in the left hand.  
However, at the veteran's June 2007 Board hearing, the 
veteran's representative characterized the issue as service 
connection for limitation of extension of the left forearm.  

The Board has a duty to consider all potential theories of 
entitlement raised by the record, and it is possible the 
manifestations present in the left forearm may be related to 
or overlap with manifestations present in the hand.  In 
addition, many of his symptoms of both of those disabilities 
may overlap with his carpal tunnel syndrome symptoms.  In a 
March 2004 RO hearing, he testified that he has arthritis of 
the left hand, and that it is secondary to his service 
connected finger disability.  At his June 2007 Board hearing, 
he testified that the problems in his left arm are related to 
his cervical spine disability (which is still in appellate 
status).  

As such, the Board finds that a VA examination is warranted 
in order to obtain a medical opinion regarding the nature and 
etiology of any of the veteran's multiple left hand and 
forearm disabilities (to include both arthritis and carpal 
tunnel syndrome), to include whether any such disability is 
secondary to any service connected disability.     



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran; 
request him to complete an Authorization 
and Consent Form; and obtain medical 
records from Dr. Jeffrey Walker 
pertaining to the veteran's cervical 
spine disability, and from St. Anthony's 
Hospital pertaining to the veteran's 
spleen.  All efforts in obtaining these 
records should be documented.    

2.  The RO should contact the VA Medical 
Center in Chicago, Illinois and request 
copies of any and all relevant medical 
records.  All efforts in obtaining these 
records should be documented.  

3.  The veteran should be afforded a VA 
examination for the purpose of 
determining the nature and etiology of 
any of the veteran's claimed left hand, 
left forearm, and carpal tunnel syndrome 
disabilities.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should conduct a thorough 
examination of the left upper extremity 
and provide a diagnosis for any pathology 
found.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records and post-service medical records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
examiner should be asked:

a) whether it is at least as likely 
as not (a 50 percent or more 
likelihood) that any disability of 
the veteran's left hand and/or left 
forearm is causally related to the 
veteran's service; and

b) whether it is at least as likely 
as not (a 50 percent or more 
likelihood) that any disability of 
the veteran's left hand and/or left 
forearm was caused or aggravated by 
a service connection disability.  

4.  After completing any additional 
development deemed necessary, to include 
obtaining medical opinions on other 
issues if deemed necessary, the RO should 
readjudicate the veteran's claims, with 
consideration of all evidence in the 
claims file.  The RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



